Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.  Claims 1-20 are pending.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30 and 30A. Note refence number 30 did appear in original figure 1 but does not appear in replacement Fig. 1 filed 1/09/22 or elsewhere.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support found in the original disclosure for the first and second extension members positioned in a space between the first and second retention arms and the seat bodies.  The specification identifies elements 26 as the extension members and elements 24 as the retention arms.  As shown in the figures the extension members 26 reside outside of space between arms 24 and seat bodies 11/12 as the extend over and behind guide arm 23.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 12-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,290,291 to Kojima.
An adjustable bicycle seat 12 is provided as first and second seat bodies 16a/16b spaced to provide a channel there between.  An adjustment assembly 18 is provided including two adjustable members 58a/b provided as threaded sleeves/nuts held by retentions members/holes 48a/b and a rotatable adjustor wheel 54 which turns threaded shafts 56a/b.  An elongated guiding arm 26 having a curved configuration is provided and engages sliding slots of extension members 50a/b which extend downwardly from a rear portion of bottom rigid surfaces 40a/b of first and second seat bodies. A control arm 22 is provide at the front of retention arms 24 of the seat and the guiding arm 26 affixed at two end portions to the rear of the retention arms 24.  The control arm retains the width of the adjustment channel while the guiding arm 26 is slid in slots of extension members 50a/b.
Extension members 50a/b extend downwardly from a rear portion of bottom rigid surfaces 40a/b of first and second seat bodies and along with the adjustable members and adjustor are positioned in a space between the retention arms 24 and seat bodies 40a/b.  The rigid bottom surface of the seat bodies is shown by the darkened area marked-up below.

    PNG
    media_image1.png
    617
    961
    media_image1.png
    Greyscale


Claims 8-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,290,291 to Kojima in view of U.S. 2003/0038515 to Martin et al.
Kojima provides each of the elements of the claims as noted above except for the specifics of the adjustable members and adjustor.
Martin teaches an adjustable bicycle seat 10 is provided as first 50 and second seat bodies 100 spaced to provide a channel there between.  Internally threaded turnbuckle 20 or 70 is provided to adjust screws 60/80 or 30/110. 
It would have been nothing other than an obvious choice of design at the time of the effective filing date of the invention to have substituted the internally threaded turnbuckle 20 or 70 and adjustment screws 60/80 or 30/110 of Martin for the adjustable assembly 18 of Kojima.
	It would have nothing other than an obvious substitution of one known adjustor assembly for another absent which preforms the same function in substantially the same manner absent any unexpected or unpredictable results. Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the arts. In re Einstein, 8 USPQ 167. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able rotate an adjustor in one direction to separate the seat halves and in the opposite direction to bring the seat halves closer to one another.
	
Applicant's arguments filed 9/13/22 have been considered but they are not fully persuasive. 
The arguments that the adjustable saddle of Kojima is relatively difficulty to be constructed and manufactured within economic and affordable manufacturing costs and is not adapted for mass production has no factual basis and is not germane to the anticipation rejection at issue.
The argument that Kojima fails to provide the first and second extension members are downwardly extended from the bottom rigid surfaces of the first and second seat bodies respectively and the guiding arm is slidably coupled at the first and second extension members, such that the first and second extension members, the first and second adjustable members and the adjustor are all positioned within the space defined between the first and second retention arms and the first and second seat bodies is not persuasive.  
As noted above extension members 50a/b extend downwardly from a rear portion of bottom rigid surfaces 40a/b of first and second seat bodies and along with the adjustable members and adjustor are positioned in a space between the retention arms 24 and seat bodies.
Kojima provides the elements as noted in the above rejection and marked up figure below.
 
    PNG
    media_image2.png
    1289
    964
    media_image2.png
    Greyscale

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,.
	The two different adjustor mechanisms were generally available to those of ordinary skill in the art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results. A person with ordinary skill has good reason to pursue known options within his or her technical grasp. Further, a mere reversal of the essential working parts of a device involves only routine skill in the arts.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636